Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 8/24/2022 has been entered.  Claims 1, 3, 8 and 17 are amended.  Claims 1-20 are pending in the application.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 10 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sugimoto et al. (hereinafter Sugimoto), US 2002/0016819 A1.

Regarding independent claim 1, Sugimoto discloses a method for displaying task pictures ([0104] FIG. 5 is a flowchart (a method) illustrating processing for generating a Web page, [0107] a registered-image list window 90 shown in FIG. 6 is displayed on the display unit, step 61. The registered-image-list window 90 displays, in the form of a list, the contents of original images (for displaying task pictures)…in order that the user of the client computer 1 may check the contents of these images), comprising: 
obtaining an instruction of displaying a task list page ([0106] If the registered-image list area 37…is clicked by the user (obtaining an instruction of) of the client computer 1…a registered-image-list file is transmitted from the content management server 2 to the client computer 1, [0107] When the client computer 1 receives the registered-image-list windows file, a registered-image-list window 90 shown in FIG. 6 is displayed (displaying)…The registered-image-list window 90 includes the following areas: [0108] Recorded-image-list area 91 (a task list page)), wherein the task list page includes a list of tasks and each task indicates a work to be performed by a user ([0107] The registered-image-list window 90 displays, in the form of a list, the contents of original images…in order that the user of the client computer 1 may check the contents of these images.  The registered-image-list window 90 includes the following areas: [0108] Recorded-image-list area 91: [0109] The image names, group IDs, content, thumbnail images, delete areas 92 and Web-page-addition areas 93 of original images represented…are displayed in association with the number of registered original images.  Clicking a delete area 92 deletes the corresponding original image data from the database 3.  Clicking the Web-page-addition area 93 adds a thumbnail image of the corresponding original image as an image constituting the Web page of this user; thus – as also shown in FIG. 6, the registered-image-list window 90 is in the form of a listing that lists within Recorded-image-list area 91 (wherein the task list page) clickable delete areas and Web-page-addition areas 93 associated with each image that a user is to check (includes a list of tasks) upon by clicking an associated delete area or Web-page-addition area (and each task indicates a work to be performed by a user)); 
obtaining a name for each task to be displayed and at least one thumbnail corresponding to each task from a server based on the instruction of displaying the task list page ([0106] If the registered-image list area 37…is clicked by the user of the client computer 1, [0107] When the client computer 1 receives the registered-image-list window file, a registered-image-list window 90 shown in FIG. 6 is displayed on the display unit, step 61.  The registered-image-list window 90 displays, in the form of a list, the contents of original images represented by the original image data that has been stored in the database 3 of the content management server 2 in order that the user of the client computer 1 may check the contents of these images.  The registered-image-list window 90 includes the following areas:, [0108] Recorded-image-list area 91:, [0109] The image names, group IDs, content (thumbnail images), delete areas 92 and Web-page-addition areas 93 of original images represented by the original image data that has been stored in the database 3 are displayed in association with the number of registered original images. Clicking a delete area 92 deletes the corresponding original image data from the database 3. Clicking the Web-page-addition area 93 adds a thumbnail image of the corresponding original image as an image constituting the Web page of this user; thus – within the Recorded-image-list area 91 an image name is obtained (obtaining a name) for each registered image displayed to be checked by the user (for each task to be displayed) and a thumbnail image (and at least one thumbnail) of each registered image displayed to be checked by the user (corresponding to each task) in the registered-image-list that is obtained from the database 3 of content management server 2 (from a server) based on user clicking on the registered-image list area 37 (based on the instructions) to display registered-image-list window 90 (of displaying the task list page) in order that the user of the client computer 1 may check the contents of these images), wherein the at least one thumbnail is generated by the server based on at least one picture associated with each task ([0106] If the registered-image list area 37…is clicked by the user of the client computer 1, as described above, a registered-image list window file is transmitted from the content management server 2 to the client computer 1, step 71, [0107] When the client computer 1 receives the registered-image-list window file, a registered-image-list window 90 shown in FIG. 6 is displayed on the display unit, step 61.  The registered-image-list window 90 displays, in the form of a list, the contents of original images represented by the original image data that has been stored in the database 3 of the content management server 2 in order that the user of the client computer 1 may check the contents of these images.  The registered-image-list window 90 includes the following areas:, FIG. 6 [0109] The image names, IDs, content thumbnail images, delete areas 92 and Web-page-addition areas 93 of original images represented by the original image data that has been stored in the database 3 are displayed in association with the number of registered original images; thus – per FIG. 6 client computer 1 receives registered-image list window from content management server 2 (is generated by the server) displaying a content thumbnail image (wherein the at least one thumbnail) that is displayed for each registered original image data (based on at least one picture) stored in the database 3 of the content management server 2 in order that the user of the client computer 1 may check (associated with each task) the contents of these images); and 
displaying the name and the at least one thumbnail for each task at a display row corresponding to each task on the task list page ([0106] If the registered-image list area 37…is clicked by the user of the client computer 1, [0107] When the client computer 1 receives the registered-image-list window file, a registered-image-list window 90 shown in FIG. 6 is displayed on the display unit, step 61.  The registered-image-list window 90 displays, in the form of a list, the contents of original images represented by the original image data that has been stored in the database 3 of the content management server 2 in order that the user of the client computer 1 may check the contents of these images.  The registered-image-list window 90 includes the following areas:, [0108] Recorded-image-list area 91:, [0109] The image names, group IDs, content (thumbnail images), delete areas 92 and Web-page-addition areas 93 of original images represented by the original image data that has been stored in the database 3 are displayed in association with the number of registered original images. Clicking a delete area 92 deletes the corresponding original image data from the database 3. Clicking the Web-page-addition area 93 adds a thumbnail image of the corresponding original image as an image constituting the Web page of this user; thus –client computer 1 receives and displays registered-image-list window 90 with the registered-image-list area 91 including image name (displaying the name) and a thumbnail image for each of the registered original image data to be checked by the user (and the at least thumbnail for each task) displayed in the form of a list in order that the user of the client computer 1 may check the contents of these images in the rows of Recorded-image-list area 91 of the registered-image-list window 90 as shown in FIG. 6 (at a display row corresponding to each task in the task list page)).  

Regarding dependent claim 2, Sugimoto discloses the method of claim 1, further comprising: 
generating a viewing instruction in response to viewing operations on the at least one thumbnail ([0107] When the client computer 1 receives the registered-image-list window file, a registered-image-list window 90 shown in FIG. 6 is displayed on the display unit, step 61.  The registered-image-list window 90 displays, in the form of a list, the contents of original images represented by the original image data that has been stored in the database 3 of the content management server 2 in order that the user of the client computer 1 may check the contents of these images.  The registered-image-list window 90 includes the following areas:, [0108] Recorded-image-list area 91:, [0109] The image names, group IDs, content, thumbnail images, delete areas 92 and Web-page-addition areas 93 of original images represented by the original image data that has been stored in the database 3 are displayed in association with the number of registered original images. Clicking a delete area 92 deletes the corresponding original image data from the database 3. Clicking the Web-page-addition area 93 adds a thumbnail image of the corresponding original image as an image constituting the Web page of this user, [0131] a file representing the Web page that includes the thumbnail images is generated so as to have this file name, step 73.  The content management server 2 logs into the Web page server 4, step 74, and the generated Web page file is transmitted to the Web page server 4, [0134] When the Web page file transmitted from the Web page server 4 is received by client computer 1, the Web page represented by the Web page file is displayed on the display unit, step 67 see FIG. 8.  It goes without saying that this Web page contains the thumbnail images selected as set forth above.  Thus, a Web page having a prescribed layout can be generated merely by selecting images; thus – user viewing the registered-image-list window 90 with the thumbnail images (in response to viewing operations on the at least one thumbnail) clicks on the Web-page-addition area 93 to add a thumbnail image (generating a viewing instruction) as an image constituting the Web page of that user); 
obtaining a preview picture corresponding to the at least one thumbnail from the server based on the viewing instruction ([0107] When the client computer 1 receives the registered-image-list window file, a registered-image-list window 90 shown in FIG. 6 is displayed on the display unit, step 61.  The registered-image-list window 90 displays, in the form of a list, the contents of original images represented by the original image data that has been stored in the database 3 of the content management server 2 in order that the user of the client computer 1 may check the contents of these images.  The registered-image-list window 90 includes the following areas:, [0108] Recorded-image-list area 91:, [0109] The image names, group IDs, content, thumbnail images, delete areas 92 and Web-page-addition areas 93 of original images represented by the original image data that has been stored in the database 3 are displayed in association with the number of registered original images. Clicking a delete area 92 deletes the corresponding original image data from the database 3. Clicking the Web-page-addition area 93 adds a thumbnail image of the corresponding original image as an image constituting the Web page of this user, [0131] a file representing the Web page that includes the thumbnail images is generated so as to have this file name, step 73.  The content management server 2 logs into the Web page server 4, step 74, and the generated Web page file is transmitted to the Web page server 4, [0134] When the Web page file transmitted from the Web page server 4 is received by client computer 1, the Web page represented by the Web page file is displayed on the display unit, step 67 see FIG. 8.  It goes without saying that this Web page contains the thumbnail images selected as set forth above.  Thus, a Web page having a prescribed layout can be generated merely by selecting images; thus – user viewing the registered-image-list window 90 with the thumbnail images clicks on the Web-page-addition area 93 associated with a displayed registered-image-list window thumbnail (corresponding to the at least one thumbnail) to add a thumbnail image (obtain a preview picture) as an image constituting the Web page of that user wherein the content management server 2 (from the server) logs into the Web page server 4 to generate the Web page that includes the selected thumbnail to be added by the user clicking on the Web-page-addition area 93 (based on the viewing instruction)), wherein the preview picture is generated by the server based on a picture corresponding to the at least one thumbnail ([0107] When the client computer 1 receives the registered-image-list window file, a registered-image-list window 90 shown in FIG. 6 is displayed on the display unit, step 61.  The registered-image-list window 90 displays, in the form of a list, the contents of original images represented by the original image data that has been stored in the database 3 of the content management server 2 in order that the user of the client computer 1 may check the contents of these images.  The registered-image-list window 90 includes the following areas:, [0108] Recorded-image-list area 91:, [0109] The image names, group IDs, content, thumbnail images, delete areas 92 and Web-page-addition areas 93 of original images represented by the original image data that has been stored in the database 3 are displayed in association with the number of registered original images. Clicking a delete area 92 deletes the corresponding original image data from the database 3. Clicking the Web-page-addition area 93 adds a thumbnail image of the corresponding original image as an image constituting the Web page of this user, [0131] a file representing the Web page that includes the thumbnail images is generated so as to have this file name, step 73.  The content management server 2 logs into the Web page server 4, step 74, and the generated Web page file is transmitted to the Web page server 4, [0134] When the Web page file transmitted from the Web page server 4 is received by client computer 1, the Web page represented by the Web page file is displayed on the display unit, step 67 see FIG. 8.  It goes without saying that this Web page contains the thumbnail images selected as set forth above.  Thus, a Web page having a prescribed layout can be generated merely by selecting images; thus – user viewing the registered-image-list window 90 with the thumbnail images clicks on the Web-page-addition area 93 associated with a displayed registered-image-list window thumbnail to add the selected thumbnail image as an image (based on a picture corresponding to the at least one thumbnail) constituting the Web page of that user wherein the content management server 2 (by the server) logs into the Web page server 4 to generate the Web page that includes the selected thumbnail (wherein the preview picture is generated) to be added by the user clicking on the Web-page-addition area 93); and 
displaying the preview picture ([0134] When the Web page file transmitted from the Web page server 4 is received by client computer 1, the Web page represented by the Web page file is displayed on the display unit, step 67 see FIG. 8.  It goes without saying that this Web page contains the thumbnail images selected as set forth above.  Thus, a Web page having a prescribed layout can be generated merely by selecting images; thus – FIG. 8 shows a displayed Web page including the selected thumbnails added (and displaying the preview picture)).  

Regarding independent claim 3, Sugimoto discloses a method for displaying task pictures ([0104] FIG. 5 is a flowchart (a method) illustrating processing for generating a Web page, [0107] a registered-image list window 90 shown in FIG. 6 is displayed on the display unit, step 61. The registered-image-list window 90 displays, in the form of a list, the contents of original images (for displaying task pictures)…in order that the user of the client computer 1 may check the contents of these images), comprising: obtaining at least one picture associated with each task in a task list page ([0096] When the data representing the entered imaged registration information and the original image data transmitted from the client computer 1 is received by the content management server 2, the original image data is stored in the database 3, [0107] The registered-image-list window 90 displays, in the form of a list, the contents of original images represented by the original image data that has been stored in the database 3 of the content management server 2 in order that the user of the client computer 1 may check the contents of these images, [0107] When the client computer 1 receives the registered-image-list windows file, a registered-image-list window 90 shown in FIG. 6 is displayed (displaying)…The registered-image-list window 90 includes the following areas: [0108] Recorded-image-list area 91; thus – original image data (at least one picture) that is registered to be checked (associated with each task) is received (comprising obtaining) by the content management server 2 to be stored for each of the original images stored in the registered-image-list window 90 in the form of a list within Recorded-image-list area 91 (in a task list page) presented to be checked by a user), wherein the task list page includes a list of tasks and each task indicates a work to be performed by a user ([0107] The registered-image-list window 90 displays, in the form of a list, the contents of original images…in order that the user of the client computer 1 may check the contents of these images.  The registered-image-list window 90 includes the following areas: [0108] Recorded-image-list area 91: [0109] The image names, group IDs, content, thumbnail images, delete areas 92 and Web-page-addition areas 93 of original images represented…are displayed in association with the number of registered original images.  Clicking a delete area 92 deletes the corresponding original image data from the database 3.  Clicking the Web-page-addition area 93 adds a thumbnail image of the corresponding original image as an image constituting the Web page of this user; thus – as also shown in FIG. 6, the registered-image-list window 90 is in the form of a listing that lists within Recorded-image-list area 91 (wherein the task list page) clickable delete areas and Web-page-addition areas 93 associated with each image that a user is to check (includes a list of tasks) upon by clicking an associated delete area or Web-page-addition area (and each task indicates a work to be performed by a user)); generating a thumbnail corresponding to each picture in the at least one picture ([0106] If the registered-image list area 37…is clicked by the user of the client computer 1, as described above, a registered-image list window file is transmitted from the content management server 2 to the client computer 1, step 71, [0107] registered-image-list window 90 shown in FIG. 6 is displayed…The registered-image-list window 90 includes the following areas: [0108] Recorded-image-list area 91: [0109] The image names, IDs, content thumbnail images, delete areas 92 and Web-page-addition areas 93 of original images represented by the original image data that has been stored in the database 3 are displayed in association with the number of registered original images; thus – per FIG. 6 client computer 1 receives registered-image list window from content management server 2 displaying a content thumbnail image (generating a thumbnail) that is displayed for each registered image listed (corresponding to each picture in the at least one picture)); receiving an instruction of displaying a task list page sent by a client terminal ([0106] If the registered-image list area 37…is clicked by the user (receiving an instruction of) of the client computer 1 (sent by a client terminal), [0107] registered-image-list window 90 shown in FIG. 6 is displayed (displaying)…The registered-image-list window 90 includes the following areas: [0108] Recorded-image-list area 91 (a task list page)); obtaining a name for each task of at least one task to be displayed and at least one thumbnail corresponding to each task from a server based on the instruction of displaying the task list page ([0106] If the registered-image list area 37…is clicked by the user of the client computer 1, [0107] When the client computer 1 receives the registered-image-list window file, a registered-image-list window 90 shown in FIG. 6 is displayed on the display unit, step 61.  The registered-image-list window 90 displays, in the form of a list, the contents of original images represented by the original image data that has been stored in the database 3 of the content management server 2 in order that the user of the client computer 1 may check the contents of these images.  The registered-image-list window 90 includes the following areas:, [0108] Recorded-image-list area 91:, [0109] The image names, group IDs, content (thumbnail images), delete areas 92 and Web-page-addition areas 93 of original images represented by the original image data that has been stored in the database 3 are displayed in association with the number of registered original images. Clicking a delete area 92 deletes the corresponding original image data from the database 3. Clicking the Web-page-addition area 93 adds a thumbnail image of the corresponding original image as an image constituting the Web page of this user; thus – image name is obtained (obtaining a name) for each registered image (for each task) of the plurality of registered images displayed to be checked by the user (of at least one task to be displayed) and a thumbnail image (and at least one thumbnail) of each registered image displayed to be checked by the user (corresponding to each task) in the registered-image-list is also obtained from the database 3 of content management server 2 (from a server) based on user clicking on the registered-image list area 37 (based on the instructions) to display registered-image-list window 90 with Recorded-image-list area 91 (of displaying the task list page) in order that the user of the client computer 1 may check the contents of these images); and sending the name and the at least one thumbnail for each task of at least one task to the client terminal ([0106] If the registered-image list area 37…is clicked by the user of the client computer 1, [0107] When the client computer 1 receives the registered-image-list window file, a registered-image-list window 90 shown in FIG. 6 is displayed on the display unit, step 61.  The registered-image-list window 90 displays, in the form of a list, the contents of original images represented by the original image data that has been stored in the database 3 of the content management server 2 in order that the user of the client computer 1 may check the contents of these images.  The registered-image-list window 90 includes the following areas:, [0108] Recorded-image-list area 91:, [0109] The image names, group IDs, content (thumbnail images), delete areas 92 and Web-page-addition areas 93 of original images represented by the original image data that has been stored in the database 3 are displayed in association with the number of registered original images. Clicking a delete area 92 deletes the corresponding original image data from the database 3. Clicking the Web-page-addition area 93 adds a thumbnail image of the corresponding original image as an image constituting the Web page of this user; thus – content management server 2 sends (and sending) registered-image-list window file received by client computer 1 (to the client terminal) wherein the registered-image-list window 90 with Recorded-image-list area 91 includes the image name (the name) and a thumbnail image for each of the registered original image data (and the at least thumbnail for each task) in order that the user of the client computer 1 may check the contents of these images (of at least one task) in the registered-image-list window 90 with Recorded-image-list area 91 of FIG. 6), so that the client terminal displays the name and the at least one thumbnail for each task at a display row corresponding to each task in the task list page ([0106] If the registered-image list area 37…is clicked by the user of the client computer 1, [0107] When the client computer 1 receives the registered-image-list window file, a registered-image-list window 90 shown in FIG. 6 is displayed on the display unit, step 61.  The registered-image-list window 90 displays, in the form of a list, the contents of original images represented by the original image data that has been stored in the database 3 of the content management server 2 in order that the user of the client computer 1 may check the contents of these images.  The registered-image-list window 90 includes the following areas:, [0108] Recorded-image-list area 91:, [0109] The image names, group IDs, content (thumbnail images), delete areas 92 and Web-page-addition areas 93 of original images represented by the original image data that has been stored in the database 3 are displayed in association with the number of registered original images. Clicking a delete area 92 deletes the corresponding original image data from the database 3. Clicking the Web-page-addition area 93 adds a thumbnail image of the corresponding original image as an image constituting the Web page of this user; thus –client computer 1 (so that the client terminal) receives and displays registered-image-list window 90 with the registered-image-list area 91 including image name (displays the name) and a thumbnail image for each of the registered original image data to be checked by the user (and the at least thumbnail for each task) displayed in the form of a list in order that the user of the client computer 1 may check the contents of these images in the rows of Recorded-image-list area 91 of the registered-image-list window 90 as shown in FIG. 6 (at a display row corresponding to each task in the task list page)).  

Regarding dependent claim 10, Sugimoto discloses the method of claim 3, wherein a preview picture corresponding to each picture in the at least one picture is pre-stored ([0107] When the client computer 1 receives the registered-image-list window file, a registered-image-list window 90 shown in FIG. 6 is displayed on the display unit, step 61.  The registered-image-list window 90 displays, in the form of a list, the contents of original images represented by the original image data that has been stored in the database 3 of the content management server 2 in order that the user of the client computer 1 may check the contents of these images.  The registered-image-list window 90 includes the following areas:, [0108] Recorded-image-list area 91:, [0109] The image names, group IDs, content, thumbnail images, delete areas 92 and Web-page-addition areas 93 of original images represented by the original image data that has been stored in the database 3 are displayed in association with the number of registered original images...Clicking the Web-page-addition area 93 adds a thumbnail image of the corresponding original image as an image constituting the Web page of this user, [0131] a file representing the Web page that includes the thumbnail images is generated so as to have this file name, step 73.  The content management server 2 logs into the Web page server 4, step 74, and the generated Web page file is transmitted to the Web page server 4, [0134] When the Web page file transmitted from the Web page server 4 is received by client computer 1, the Web page represented by the Web page file is displayed on the display unit, step 67 see FIG. 8.  It goes without saying that this Web page contains the thumbnail images selected as set forth above.  Thus, a Web page having a prescribed layout can be generated merely by selecting images; thus – a thumbnail image (wherein a preview picture) displayed in Web page of FIG. 8 is added from a thumbnail on the registered-image-list windows 90 of FIG. 6 wherein each of the thumbnails in the registered-image-list window 90 corresponds to a registered original image (corresponding to each picture in the at least one picture) that has been stored in database 3 (is pre-stored) of the content management server 2), and the method further comprises: receiving a viewing instruction of the thumbnail sent by the client terminal ([0107] When the client computer 1 receives the registered-image-list window file, a registered-image-list window 90 shown in FIG. 6 is displayed on the display unit, step 61.  The registered-image-list window 90 displays, in the form of a list, the contents of original images represented by the original image data that has been stored in the database 3 of the content management server 2 in order that the user of the client computer 1 may check the contents of these images.  The registered-image-list window 90 includes the following areas:, [0108] Recorded-image-list area 91:, [0109] The image names, group IDs, content, thumbnail images, delete areas 92 and Web-page-addition areas 93 of original images represented by the original image data that has been stored in the database 3 are displayed in association with the number of registered original images. Clicking a delete area 92 deletes the corresponding original image data from the database 3. Clicking the Web-page-addition area 93 adds a thumbnail image of the corresponding original image as an image constituting the Web page of this user, [0131] a file representing the Web page that includes the thumbnail images is generated so as to have this file name, step 73.  The content management server 2 logs into the Web page server 4, step 74, and the generated Web page file is transmitted to the Web page server 4, [0134] When the Web page file transmitted from the Web page server 4 is received by client computer 1, the Web page represented by the Web page file is displayed on the display unit, step 67 see FIG. 8.  It goes without saying that this Web page contains the thumbnail images selected as set forth above.  Thus, a Web page having a prescribed layout can be generated merely by selecting images; thus – user viewing the registered-image-list window 90 with the thumbnail images clicks on the Web-page-addition area 93 to add a thumbnail image (and the method further comprises receiving a viewing instruction of the thumbnail) as an image constituting the Web page of that user wherein the user of the client computer 1 clicks on the Web-page-addition area 93 to add a thumbnail image (sent by the client terminal)); obtaining the preview picture corresponding to the thumbnail based on the view instruction of the thumbnail ([0107] When the client computer 1 receives the registered-image-list window file, a registered-image-list window 90 shown in FIG. 6 is displayed on the display unit, step 61.  The registered-image-list window 90 displays, in the form of a list, the contents of original images represented by the original image data that has been stored in the database 3 of the content management server 2 in order that the user of the client computer 1 may check the contents of these images.  The registered-image-list window 90 includes the following areas:, [0108] Recorded-image-list area 91:, [0109] The image names, group IDs, content, thumbnail images, delete areas 92 and Web-page-addition areas 93 of original images represented by the original image data that has been stored in the database 3 are displayed in association with the number of registered original images. Clicking a delete area 92 deletes the corresponding original image data from the database 3. Clicking the Web-page-addition area 93 adds a thumbnail image of the corresponding original image as an image constituting the Web page of this user, [0131] a file representing the Web page that includes the thumbnail images is generated so as to have this file name, step 73.  The content management server 2 logs into the Web page server 4, step 74, and the generated Web page file is transmitted to the Web page server 4, [0134] When the Web page file transmitted from the Web page server 4 is received by client computer 1, the Web page represented by the Web page file is displayed on the display unit, step 67 see FIG. 8.  It goes without saying that this Web page contains the thumbnail images selected as set forth above.  Thus, a Web page having a prescribed layout can be generated merely by selecting images; thus – the Web page received by the client computer 1 includes the display of the thumbnail (obtaining the preview picture) selected from the registered-image-list window 90 by the user clicking on Web-page-addition area 93 to add (based on the view instruction of the thumbnail) the selected thumbnail image (corresponding to the thumbnail)); and sending the preview picture corresponding to the thumbnail to the client terminal ([0107] When the client computer 1 receives the registered-image-list window file, a registered-image-list window 90 shown in FIG. 6 is displayed on the display unit, step 61.  The registered-image-list window 90 displays, in the form of a list, the contents of original images represented by the original image data that has been stored in the database 3 of the content management server 2 in order that the user of the client computer 1 may check the contents of these images.  The registered-image-list window 90 includes the following areas:, [0108] Recorded-image-list area 91:, [0109] The image names, group IDs, content, thumbnail images, delete areas 92 and Web-page-addition areas 93 of original images represented by the original image data that has been stored in the database 3 are displayed in association with the number of registered original images. Clicking a delete area 92 deletes the corresponding original image data from the database 3. Clicking the Web-page-addition area 93 adds a thumbnail image of the corresponding original image as an image constituting the Web page of this user, [0131] a file representing the Web page that includes the thumbnail images is generated so as to have this file name, step 73.  The content management server 2 logs into the Web page server 4, step 74, and the generated Web page file is transmitted to the Web page server 4, [0134] When the Web page file transmitted from the Web page server 4 is received by client computer 1, the Web page represented by the Web page file is displayed on the display unit, step 67 see FIG. 8.  It goes without saying that this Web page contains the thumbnail images selected as set forth above.  Thus, a Web page having a prescribed layout can be generated merely by selecting images; thus – the Web page transmitted to client computer 1 includes the thumbnail (and sending the preview picture to the client terminal) selected from the registered-image-list window 90 by the user clicking on Web-page-addition area 93 to add the selected thumbnail image (corresponding to the thumbnail)), so that the client terminal displays the preview picture corresponding to the thumbnail ([0134] When the Web page file transmitted from the Web page server 4 is received by client computer 1, the Web page represented by the Web page file is displayed on the display unit, step 67 see FIG. 8.  It goes without saying that this Web page contains the thumbnail images selected as set forth above.  Thus, a Web page having a prescribed layout can be generated merely by selecting images; thus – FIG. 8 shows a displayed Web page received by client computer 1 (so that the client terminal displays) including the selected thumbnails added (the preview picture corresponding to the thumbnail)).  

Regarding independent claim 17, claim 17 is an apparatus claim that is substantially the same as the method of claim 3.  Thus, claim 17 is rejected for the same reason as claim 3.  Additionally, Sugimoto discloses an apparatus for displaying task pictures ([0107] a registered-image list window 90 shown in FIG. 6 is displayed on the display unit, step 61. The registered-image-list window 90 displays, in the form of a list, the contents of original images (for displaying task pictures) in order that the user of the client computer 1 (and apparatus) may check the contents of these images), comprising: a processor ([0046] client computer 1…provided with…a CPU (comprising a processor)); and a memory for storing instructions executable by the processor; wherein the processor is configured to ([0046] client computer 1…provide with…a memory for storing digital and other data temporarily, a CPU (and a memory for storing instructions executable by the processor), [0029] user of client computer, e.g. with CPU, is capable of checking part of the original digital content (wherein the processor is configured to)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-5, 11-12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto, as applied to claims 3 and 17 above, and further in view of Angiulo et al. (hereinafter Angiulo), US 2002/0135621 A1.

Regarding dependent claim 4, Sugimoto teaches all the elements of claim 3.
Sugimoto does not expressly teach wherein generating the thumbnail corresponding to each picture comprises: obtaining a size of each picture; determining a display mode of the thumbnail corresponding to each picture based on the size of each picture; and generating the thumbnail corresponding to each picture by processing each picture based on the display mode of the thumbnail.
However, Angiulo teaches wherein generating a thumbnail corresponding to each picture ([0041] the present invention generates a thumbnail image (wherein generating a thumbnail) corresponding to each original image (corresponding to each picture) that was selected) comprises: obtaining a size of each picture ([0049] A parent original image that is in a portrait format will result in a thumbnail image that is 100 pixel in height, and whose width is proportionate to the original parent image.  Similarly, a parent original image that is in a landscape format will result in a thumbnail image that is 100 pixels in width, whose height is proportionate to the original parent image; this suggests that to generate a thumbnail from a parent picture that is proportionate to height or width of the original parent image, a size of the original parent image is obtained (comprises obtaining a size of each picture)); determining a display mode of the thumbnail corresponding to each picture based on the size of each picture ([0049] The size of a thumbnail image preferably defaults to 100 pixels about the primary axis. A parent image that is square will result in a thumbnail image that is 100 pixels in height and 100 pixels in width. A parent original image that is in a portrait format will result in a thumbnail image that is 100 pixels in height, and whose width is proportionate to the original parent image. Similarly, a parent original image that is in a landscape format will result in a thumbnail image that is 100 pixels in width, and whose height is proportionate to the original parent image. A parent original image that is in a panoramic format will result in a thumbnail image that is 200 pixels in width, and whose height is proportionate to the original parent image; this suggests that the resulting thumbnail display being a square, portrait format, landscape format or a panoramic format (determining a display mode of the thumbnail) corresponding to the original parent image (corresponding to each picture) is based on the determined proportionate height and/or width (based on the size) of the original parent image (of each picture)); and generating the thumbnail corresponding to each picture by processing each picture based on the display mode of the thumbnail ([0048] Preferably, if multiple images have been simultaneously selected, the first image in list area 120 will be displayed in Preview Pane 126. Dialog box 110 includes a text box 128 that will display the total number of images a user has selected to provide thumbnail images for inclusion in a photo gallery to be generated by the present invention, [0049] The size of a thumbnail image preferably defaults to 100 pixels about the primary axis. A parent image that is square will result in a thumbnail image that is 100 pixels in height and 100 pixels in width. A parent original image that is in a portrait format will result in a thumbnail image that is 100 pixels in height, and whose width is proportionate to the original parent image. Similarly, a parent original image that is in a landscape format will result in a thumbnail image that is 100 pixels in width, and whose height is proportionate to the original parent image. A parent original image that is in a panoramic format will result in a thumbnail image that is 200 pixels in width, and whose height is proportionate to the original parent image. [0054] As noted above, Dialog box 110 also includes Maintain aspect ratio checkbox 132, which is preferably selected by default, such that the aspect ratio, ratio of height to width, of the original image is maintained in the thumbnail image, [0059] An OK control 148 is selected by a user to indicate that the selections made in Dialog box 110 are acceptable, and selecting the OK control causes the present invention to generate, or update, a photo gallery in accord with the user's selections; this suggests a preferred embodiment wherein a photo gallery of thumbnails are generated (and generating the thumbnail) corresponding to each original parent picture selected (corresponding to each picture) with a maintained aspect ratio into a resulting (by processing each picture) square, portrait format, landscape format or a panoramic format thumbnail (based on the display mode of the thumbnail)).
	Because Sugimoto and Angiulo address the same issue of creating thumbnails linking to original images, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings wherein generating a thumbnail corresponding to each picture comprises: obtaining a size of each picture; determining a display mode of the thumbnail corresponding to each picture based on the size of each picture; and generating the thumbnail corresponding to each picture by processing each picture based on the display mode of the thumbnail as suggested by Angiulo into Sugimoto’s method, with a reasonable expectation of success, such that Sugimoto’s thumbnails generated within the registered-image list window is proportionate to the width and/or height of the original image that also determines the resulting thumbnail display being a square, portrait format, landscape format or a panoramic format corresponding to the original image selected as suggested by Angiulo to teach wherein generating the thumbnail corresponding to each picture comprises: obtaining a size of each picture; determining a display mode of the thumbnail corresponding to each picture based on the size of each picture; and generating the thumbnail corresponding to each picture by processing each picture based on the display mode of the thumbnail.  This modification would have been motivated by the desire to provide the user with a method to automatically generate thumbnail images from a plurality of original images, without requiring multiple instructions or acts from a user (Angiulo [0094]).

Regarding dependent claim 5,  Sugimoto, in view of Angiulo, teach the method of claim 4, wherein the display mode of the thumbnail corresponding to a picture comprises any one or more of: a first display mode based on the size of the picture; a second display mode based on truncation processing of the picture; and a third display mode based on compression processing of the picture in a first fixed aspect ratio (see Angiulo [0028] For each image, the present invention automatically generates a small thumbnail image and creates a hyperlink connection to the substantially larger parent original image, [0048] Preferably, if multiple images have been simultaneously selected, the first image in list area 120 will be displayed in Preview Pane 126. Dialog box 110 includes a text box 128 that will display the total number of images a user has selected to provide thumbnail images for inclusion in a photo gallery to be generated by the present invention, [0049] The size of a thumbnail image preferably defaults to 100 pixels about the primary axis. A parent image that is square will result in a thumbnail image that is 100 pixels in height and 100 pixels in width. A parent original image that is in a portrait format will result in a thumbnail image that is 100 pixels in height, and whose width is proportionate to the original parent image. Similarly, a parent original image that is in a landscape format will result in a thumbnail image that is 100 pixels in width, and whose height is proportionate to the original parent image. A parent original image that is in a panoramic format will result in a thumbnail image that is 200 pixels in width, and whose height is proportionate to the original parent image. [0054] As noted above, Dialog box 110 also includes Maintain aspect ratio checkbox 132, which is preferably selected by default, such that the aspect ratio, ratio of height to width, of the original image is maintained in the thumbnail image, [0059] An OK control 148 is selected by a user to indicate that the selections made in Dialog box 110 are acceptable, and selecting the OK control causes the present invention to generate, or update, a photo gallery in accord with the user's selections; this suggests that the resulting display of a thumbnail in a square, portrait format, landscape format or a panoramic format corresponding to the parent original image (wherein the display mode of the thumbnail corresponding to a picture) comprises displaying the thumbnail in a portrait format wherein the thumbnail’s width is proportionate to the original parent image width (comprises any one or more of a first display mode based on the size of the picture; a second display mode based on truncation processing of the picture; and a third display mode based on compression processing of the picture in a first fixed aspect ratio)).  

Regarding dependent claim 11, Sugimoto teaches all the elements of claim 10.
Sugimoto does not expressly teach wherein generating the preview picture corresponding to each picture comprises: obtaining a size of each picture; determining a display mode of the preview picture corresponding to each picture based on the size of each picture; and generating the preview picture corresponding to each picture by processing each picture based on the display mode of the preview picture.  
However, Angiulo teaches wherein generating a preview picture corresponding to each picture ([0041] the present invention generates a thumbnail image (wherein generating a preview picture) corresponding to each original image (corresponding to each picture) that was selected) comprises: obtaining a size of each picture ([0049] A parent original image that is in a portrait format will result in a thumbnail image that is 100 pixel in height, and whose width is proportionate to the original parent image.  Similarly, a parent original image that is in a landscape format will result in a thumbnail image that is 100 pixels in width, whose height is proportionate to the original parent image; this suggests that to generate a thumbnail from a parent picture that is proportionate to height or width of the original parent image, a size of the original parent image is obtained (comprises obtaining a size of each picture)); determining a display mode of the preview picture corresponding to each picture based on the size of each picture ([0049] The size of a thumbnail image preferably defaults to 100 pixels about the primary axis. A parent image that is square will result in a thumbnail image that is 100 pixels in height and 100 pixels in width. A parent original image that is in a portrait format will result in a thumbnail image that is 100 pixels in height, and whose width is proportionate to the original parent image. Similarly, a parent original image that is in a landscape format will result in a thumbnail image that is 100 pixels in width, and whose height is proportionate to the original parent image. A parent original image that is in a panoramic format will result in a thumbnail image that is 200 pixels in width, and whose height is proportionate to the original parent image; this suggests that the resulting thumbnail display being a square, portrait format, landscape format or a panoramic format (determining a display mode of the preview picture) corresponding to the original parent image (corresponding to each picture) is based on the determined proportionate height and/or width (based on the size) of the original parent image (of each picture)); and generating the preview picture corresponding to each picture by processing each picture based on the display mode of the preview picture ([0048] Preferably, if multiple images have been simultaneously selected, the first image in list area 120 will be displayed in Preview Pane 126. Dialog box 110 includes a text box 128 that will display the total number of images a user has selected to provide thumbnail images for inclusion in a photo gallery to be generated by the present invention, [0049] The size of a thumbnail image preferably defaults to 100 pixels about the primary axis. A parent image that is square will result in a thumbnail image that is 100 pixels in height and 100 pixels in width. A parent original image that is in a portrait format will result in a thumbnail image that is 100 pixels in height, and whose width is proportionate to the original parent image. Similarly, a parent original image that is in a landscape format will result in a thumbnail image that is 100 pixels in width, and whose height is proportionate to the original parent image. A parent original image that is in a panoramic format will result in a thumbnail image that is 200 pixels in width, and whose height is proportionate to the original parent image. [0054] As noted above, Dialog box 110 also includes Maintain aspect ratio checkbox 132, which is preferably selected by default, such that the aspect ratio, ratio of height to width, of the original image is maintained in the thumbnail image, [0059] An OK control 148 is selected by a user to indicate that the selections made in Dialog box 110 are acceptable, and selecting the OK control causes the present invention to generate, or update, a photo gallery in accord with the user's selections; this suggests a preferred embodiment wherein a photo gallery of thumbnails are generated (and generating the preview picture) corresponding to each original parent picture selected (corresponding to each picture) with a maintained aspect ratio into a resulting (by processing each picture) square, portrait format, landscape format or a panoramic format thumbnail (based on the display mode of the preview picture)).
	Because Sugimoto and Angiulo address the same issue of creating preview thumbnails linking to original images, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings wherein generating a preview picture corresponding to each picture comprises: obtaining a size of each picture; determining a display mode of the preview picture corresponding to each picture based on the size of each picture; and generating the preview picture corresponding to each picture by processing each picture based on the display mode of the preview picture as suggested by Angiulo into Sugimoto’s method, with a reasonable expectation of success, such that Sugimoto’s added preview thumbnails linked to the original pictures and generated within the Web page presented to the user is proportionate to the width and/or height of the original image that also determines the resulting preview thumbnail display being a square, portrait format, landscape format or a panoramic format corresponding to the original image selected as suggested by Angiulo to teach wherein generating the preview picture corresponding to each picture comprises: obtaining a size of each picture; determining a display mode of the preview picture corresponding to each picture based on the size of each picture; and generating the preview picture corresponding to each picture by processing each picture based on the display mode of the preview picture.  This modification would have been motivated by the desire to provide the user with a method to automatically generate thumbnail images from a plurality of original images, without requiring multiple instructions or acts from a user (Angiulo [0094]).

Regarding dependent claim 12, Sugimoto, in view of Angiulo, teach the method of claim 11, wherein the display mode of the preview picture corresponding to a picture comprises any one or more of: a first display mode based on the size of the picture; a second display mode based on truncation processing of the picture; and a third display mode based on compression processing of the picture in a second fixed aspect ratio (see Angiulo [0028] For each image, the present invention automatically generates a small thumbnail image and creates a hyperlink connection to the substantially larger parent original image, [0048] Preferably, if multiple images have been simultaneously selected, the first image in list area 120 will be displayed in Preview Pane 126. Dialog box 110 includes a text box 128 that will display the total number of images a user has selected to provide thumbnail images for inclusion in a photo gallery to be generated by the present invention, [0049] The size of a thumbnail image preferably defaults to 100 pixels about the primary axis. A parent image that is square will result in a thumbnail image that is 100 pixels in height and 100 pixels in width. A parent original image that is in a portrait format will result in a thumbnail image that is 100 pixels in height, and whose width is proportionate to the original parent image. Similarly, a parent original image that is in a landscape format will result in a thumbnail image that is 100 pixels in width, and whose height is proportionate to the original parent image. A parent original image that is in a panoramic format will result in a thumbnail image that is 200 pixels in width, and whose height is proportionate to the original parent image. [0054] As noted above, Dialog box 110 also includes Maintain aspect ratio checkbox 132, which is preferably selected by default, such that the aspect ratio, ratio of height to width, of the original image is maintained in the thumbnail image, [0059] An OK control 148 is selected by a user to indicate that the selections made in Dialog box 110 are acceptable, and selecting the OK control causes the present invention to generate, or update, a photo gallery in accord with the user's selections; this suggests that the resulting display of a thumbnail in a square, portrait format, landscape format or a panoramic format corresponding to the parent original image (wherein the display mode of the preview picture corresponding to a picture) comprises displaying the thumbnail in a portrait format wherein the thumbnail’s width is proportionate to the original parent image width (comprises any one or more of a first display mode based on the size of the picture; a second display mode based on truncation processing of the picture; and a third display mode based on compression processing of the picture in a first fixed aspect ratio)).  

Regarding dependent claims 18-19, claims 18-19 are apparatus claims that are substantially the same as the method of claims 4-5.  Thus, claims 18-19 are rejected for the same reasons as claims 4-5.

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto in view of Angiulo, as applied to claims 5, 12 and 19 above, and further in view of Kikuchi et al. (hereinafter Kikuchi), US 2010/0302130 A1.

Regarding dependent claim 6, Sugimoto, in view of Angiulo, teach all the elements of claim 5.
Sugimoto and Angiulo do not expressly teach wherein the first display mode comprises: displaying the thumbnail in a first preset picture box in a horizontally and vertically centered manner.
However, Kikuchi teaches a display mode comprising displaying a thumbnail in a first preset picture box in a horizontally and vertically centered manner ([0139] FIG. 29A1 shows the operation window 300 when all of the image supply devices 100a through 100d are connected to the image display device 200, and no image is displayed in either of the two layout frames in the dual screen display mode. On this occasion, the supply image thumbnail 332b is dragged and then dropped in the layout frame on the left side in the screen image 310. Then, the supply image 501b is displayed in the layout frame on the left side of the projection screen SC (FIG. 29A2). On the other hand, in the case in which the supply image thumbnail 332b is dragged and dropped in the layout frame on the right side using the pointer 341, FIG. 29B1, [0147] In the display state shown in FIG. 32A, the supply image thumbnail 332c is dragged and dropped onto the screen image 310 using the pointer 341. On this occasion, when dropping the supply image thumbnail 332c in, for example, the image area CA at a relatively center of the screen image 310, the supply image 501c corresponding to the supply image thumbnail 332c is displayed, FIG. 32B1, in the layout frame in which the supply image thumbnail 332c is dropped while keeping the dual screen display mode; this suggests when a selected thumbnail image is placed in a layout frame of a screen in dual screen display mode (a display mode comprises) as shown in FIG. 29A1 the selected thumbnail image is displayed (displaying a thumbnail) in the selected layout frame (in a first preset picture box) centered horizontally and vertically (in a horizontally and vertically centered manner) as suggested in FIG. 29B1).  
	Because Sugimoto, in view of Angiulo, and Kikuchi address the issue of selecting thumbnails to be displayed in a display mode, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of a display mode comprising displaying a thumbnail in a first preset picture box in a horizontally and vertically centered manner, as suggested by Kikuchi, into Sugimoto and Angiulo’s method, with a reasonable expectation of success, such a display mode enables a selected thumbnail is displayed centered within a layout frame to teach wherein the first display mode comprises: displaying the thumbnail in a first preset picture box in a horizontally and vertically centered manner.  This modification would have been motivated by the desire to provide a technology of improving convenience on the operation of changing display contents of a screen in an image display system for arranging supplied images (Kikuchi [0004]).	

Regarding dependent claim 13, Sugimoto, in view of Angiulo, teach all the elements of claim 12.
Sugimoto and Angiulo do not expressly teach wherein the first display mode comprises: displaying the preview picture in a second preset picture box or in a preview window in a horizontally and vertically centered manner, wherein a size of the preview window is greater than a size of the second preset picture box.  
However, Kikuchi teaches a display mode comprising displaying a preview picture in a preset picture box or in a preview window in a horizontally and vertically centered manner, wherein a size of the preview window is greater than a size of the preset picture box ([0139] FIG. 29A1 shows the operation window 300 when all of the image supply devices 100a through 100d are connected to the image display device 200, and no image is displayed in either of the two layout frames in the dual screen display mode. On this occasion, the supply image thumbnail 332b is dragged and then dropped in the layout frame on the left side in the screen image 310. Then, the supply image 501b is displayed in the layout frame on the left side of the projection screen SC, FIG. 29A2. On the other hand, in the case in which the supply image thumbnail 332b is dragged and dropped in the layout frame on the right side using the pointer 341, FIG. 29B1, [0147] In the display state shown in FIG. 32A, the supply image thumbnail 332c is dragged and dropped onto the screen image 310 using the pointer 341. On this occasion, when dropping the supply image thumbnail 332c in, for example, the image area CA at a relatively center of the screen image 310, the supply image 501c corresponding to the supply image thumbnail 332c is displayed, FIG. 32B1, in the layout frame in which the supply image thumbnail 332c is dropped while keeping the dual screen display mode; this suggests when a selected thumbnail image is placed in a layout frame of a screen in dual screen display mode (a display mode comprises) as shown in FIG. 29A1 the selected thumbnail image is displayed (displaying a preview picture) in the selected layout frame (in a preset picture box or in a preview window) centered horizontally and vertically (in a horizontally and vertically centered manner) as suggested in FIG. 29B1, wherein the selected layout frame is larger than the image (wherein a size of the preview window is greater than a size of the preset picture box)).  
Because Sugimoto, in view of Angiulo, and Kikuchi address the issue of selecting thumbnails to be displayed in a display mode, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of a display mode comprising displaying a preview picture in a preset picture box or in a preview window in a horizontally and vertically centered manner, wherein a size of the preview window is greater than a size of the preset picture box, as suggested by Kikuchi, into Sugimoto and Angiulo’s method, with a reasonable expectation of success, such that a display mode enables a selected preview image to be displayed centered within a layout frame, wherein the selected layout frame is larger than the selected preview image to teach wherein the first display mode comprises: displaying the preview picture in a second preset picture box or in a preview window in a horizontally and vertically centered manner, wherein a size of the preview window is greater than a size of the second preset picture box.  This modification would have been motivated by the desire to provide a technology of improving convenience on the operation of changing display contents of a screen in an image display system for arranging supplied images (Kikuchi [0004]).	

Regarding dependent claim 20, claim 20 is an apparatus claim that is substantially the same as the method of claim 6.  Thus, claim 20 is rejected for the same reason as claim 20.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto in view of Angiulo, as applied to claims 5 and 12 above, and further in view of Chen, US 2017/0161871 A1.

Regarding dependent claim 7, Sugimoto, in view of Angiulo, teach all the elements of claim 5.
Sugimoto and Angiulo do not expressly teach wherein determining the display mode of the thumbnail corresponding to a picture as the first display mode in response to the size of the picture being equal to or less than a size of a first preset picture box.  
However, Chen teaches wherein determining a display mode of a thumbnail corresponding to a picture as a first display mode in response to a size of the picture being equal to or less than a size of a first preset picture box ([0027] After acquiring the picture to be previewed, the picture type is identified at the beginning.  Optionally, the picture type may include a common picture…The common picture refers to a picture of which a size fits the picture preview window of a picture preview tool configured in the intelligent terminal; this suggests determining that a preview picture is a common picture type (wherein determining a display mode of a thumbnail) corresponding to the acquired picture (corresponding to a picture) to be previewed as a common picture type (as a first display mode) after acquiring the picture and determining that the picture is a size (in response to a size of the picture) that fits (being equal to or less than a size of) the picture preview window (a first preset picture box)).
Because Sugimoto, in view of Angiulo, and Chen address the issue of obtaining a preview image and determining a display mode of the preview image, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings wherein determining a display mode of a thumbnail corresponding to a picture as a first display mode in response to a size of the picture being equal to or less than a size of a first preset picture box as suggested by Chen into Sugimoto and Angiulo’s method such that determining the display mode of a registered-image-list displayed thumbnail representation corresponding to an original picture to be displayed in a portrait format mode is in response to determining that the size of the original image being equal or less than to fit a preset picture box as suggested by Chen to teach wherein determining the display mode of the thumbnail corresponding to a picture as the first display mode in response to the size of the picture being equal to or less than a size of a first preset picture box.  This modification would have been motivated by the desire to provide a method for previewing a picture on an intelligent terminal, thereby improving the readability of a picture (Chen [0006]).

Regarding dependent claim 14, Sugimoto, in view of Angiulo, teach all the elements of claim 12.
Sugimoto and Angiulo do not expressly teach wherein determining the display mode of the preview picture corresponding to a picture as the first display mode in response to the size of the picture being equal to or less than a size of a preview window.  
However, Chen teaches wherein determining a display mode of a preview picture corresponding to a picture as a first display mode in response to a size of the picture being equal to or less than a size of a preview window ([0027] After acquiring the picture to be previewed, the picture type is identified at the beginning.  Optionally, the picture type may include a common picture…The common picture refers to a picture of which a size fits the picture preview window of a picture preview tool configured in the intelligent terminal; this suggests determining that a preview picture is a common picture type (wherein determining a display mode of a preview picture) corresponding to the acquired picture (corresponding to a picture) to be previewed as a common picture type (as a first display mode) after acquiring the picture and determining that the picture is a size (in response to a size of the picture) that fits (being equal to or less than a size of) the picture preview window (a preview window)).
Because Sugimoto, in view of Angiulo, and Chen address the issue of obtaining a preview picture and determining a display mode of the preview picture, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings wherein determining a display mode of the preview picture corresponding to a picture as a first display mode in response to a size of the picture being equal to or less than a size of a preview window as suggested by Chen into Sugimoto and Angiulo’s method such that determining the display mode of the an added thumbnail representation in the Web page of the user corresponding to an original picture to be displayed in a portrait format mode is in response to determining that the size of the original image being equal or less than to fit a preview window as suggested by Chen to teach wherein determining the display mode of the preview picture corresponding to a picture as the first display mode in response to the size of the picture being equal to or less than a size of a preview window.  This modification would have been motivated by the desire to provide a method for previewing a picture on an intelligent terminal, thereby improving the readability of a picture (Chen [0006]).

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto in view of Angiulo, as applied to claims 5 and 12 above, and further in view of Zeng et al. (hereinafter Zeng), US 2017/0185254 A1.

Regarding dependent claim 8, Sugimoto, in view of Angiulo, teach all the elements of claim 5.
Sugimoto and Angiulo do not expressly teach wherein determining the display mode of the thumbnail corresponding to a picture as the second display mode in response to the size of the picture being greater than a size of a first preset picture box in either a length direction or a width direction;
wherein in the second display mode, the thumbnail is generated by symmetrically truncating two ends of the picture in either the length direction or the width direction.  
However, Zeng teaches wherein determining a display mode of a thumbnail corresponding to a picture as a second display mode in response to the size of the picture being greater than a size of a first preset picture box in either a length direction or a width direction ([0127] As described above, a user may capture a content item by selecting the capture button 312 within the capture window 310. In response, the client device 300 switches the display of the second area 306b from the capture window 310 to an approval window 311, as shown in FIG. 4B. The approval window 311 allows a user to approve or cancel a captured content item. For example, if the user is satisfied with the captured content item, the user may select the share option 348 (after selecting at least one group or user) to share the captured content item. Conversely, if the user is not satisfied with the captured content item, the user can select a cancel sharing option 346 to cancel and/or delete the captured content item. Upon the user selecting the cancel sharing option 346, the client device 300 reverts the second area 306b back to the capture window 310 (e.g., as shown if FIG. 4A), [0165] In an alternative embodiment, Susie can resize the height of a captured content item. For example, Susie captures a full size image and the client device 300 displays the full size image to Susie in the approval window 311. The client device 300 also provides the resizing element 370 within the approval window 311. As such, Susie can use the resizing element 370 to resize the height of the captured image within the approval window 311. When resizing the approval window 311, the client device 300 may automatically crop the captured image, such as crop the top, crop the bottom, or a combination of the top and bottom (e.g., crop equally from the top and bottom); this suggest displaying an approval mode with an approval window 311 with a resized image content (wherein determining a display mode of a thumbnail as the second display mode) corresponding to a captured image content (corresponding to a picture) wherein the client device 300 may automatically crop the full size image to a resized approval window (in response to the size of the picture being greater than a first preset picture box) such as crop a combination of the top and bottom (in either a length direction or a width direction) wherein the resizing approval window (wherein in the second display mode) automatically cropped captured image content (the thumbnail is generated) is cropped equally from the top and bottom of the full size image (by symmetrically truncating two ends of the picture in either the length or the width direction)).
Because Sugimoto, in view of Angiulo, and Zeng address the issue of obtaining a preview image and determining a display mode of the preview image, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings wherein determining a display mode of a thumbnail corresponding to a picture as a second display mode in response to the size of the picture being greater than a size of a first preset picture box in either a length direction or a width direction; wherein in the second display mode, the thumbnail is generated by symmetrically truncating two ends of the picture in either the length direction or the width direction as suggested by Zeng into Sugimoto and Angiulo’s method such that a registered-image-list displayed thumbnail representation corresponding to an original picture is displayed as an automatically cropped image of the full size original picture within a resized approval window cropping a combination of the top and bottom of the full sized picture resulting in the displayed resizing approval window that crops equally from the top and bottom of the full size image as suggested by Zeng to teach wherein determining the display mode of the thumbnail corresponding to a picture as the second display mode in response to the size of the picture being greater than a size of a first preset picture box in either a length direction or a width direction; wherein in the second display mode, the thumbnail is generated by symmetrically truncating two ends of the picture in either the length direction or the width direction.  This modification would have been motivated by the desire to provide a method for lessening the clutter and easing the difficult in navigating a number of pictures to be shared (Zeng [0005]).

Regarding dependent claim 15, Sugimoto, in view of Angiulo, teach all the elements of claim 12.
Sugimoto and Angiulo do not expressly teach wherein determining the display mode of the preview picture corresponding to a picture as the second display mode in response to the size of the picture being greater than a size of a preview window in either a length direction or a width direction.
However, Zeng teaches wherein determining a display mode of a preview picture corresponding to a picture as a second display mode in response to the size of the picture being greater than a size of a preview window in either a length direction or a width direction ([0127] As described above, a user may capture a content item by selecting the capture button 312 within the capture window 310. In response, the client device 300 switches the display of the second area 306b from the capture window 310 to an approval window 311, as shown in FIG. 4B. The approval window 311 allows a user to approve or cancel a captured content item. For example, if the user is satisfied with the captured content item, the user may select the share option 348 (after selecting at least one group or user) to share the captured content item. Conversely, if the user is not satisfied with the captured content item, the user can select a cancel sharing option 346 to cancel and/or delete the captured content item. Upon the user selecting the cancel sharing option 346, the client device 300 reverts the second area 306b back to the capture window 310 (e.g., as shown if FIG. 4A), [0165] In an alternative embodiment, Susie can resize the height of a captured content item. For example, Susie captures a full size image and the client device 300 displays the full size image to Susie in the approval window 311. The client device 300 also provides the resizing element 370 within the approval window 311. As such, Susie can use the resizing element 370 to resize the height of the captured image within the approval window 311. When resizing the approval window 311, the client device 300 may automatically crop the captured image, such as crop the top, crop the bottom, or a combination of the top and bottom (e.g., crop equally from the top and bottom); this suggest displaying an approval mode with an approval window 311 with a resized image content (wherein determining a display mode of a preview window as a second display mode) corresponding to a captured image content (corresponding to a picture) wherein the client device 300 may automatically crop from the greater full size image to lesser resized approval window (in response to the size of the picture being greater than a size of a preview) such cropping the full size image is a combination of the top and bottom (in either a length direction or a width direction)).
Because Sugimoto, in view of Angiulo, and Zeng address the issue of obtaining a preview image and determining a display mode of the preview image, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings wherein determining a display mode of a preview picture corresponding to a picture as a second display mode in response to the size of the picture being greater than a size of a preview window in either a length direction or a width direction as suggested by Zeng into Sugimoto and Angiulo’s method such that determining the display mode of a selected thumbnail representation in Web page of the user corresponds to an original picture being automatically resized from a full size image to a resized cropped image within an approval window wherein the full size image is cropped as a combination from the top and bottom resulting in the image within in approval window as suggested by Zeng to teach wherein determining the display mode of the preview picture corresponding to a picture as the second display mode in response to the size of the picture being greater than a size of a preview window in either a length direction or a width direction.  This modification would have been motivated by the desire to provide a method for lessening the clutter and easing the difficult in navigating a number of pictures to be shared (Zeng [0005]).

Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto in view of Angiulo, as applied to claims 5 and 12 above, and further in view of Da Silva Ramos et al. (hereinafter DaSilvaRamos), US 2017/0269815 A1.

Regarding dependent claim 9, Sugimoto, in view of Angiulo, teach all the elements of claim 5.
Sugimoto and Angiulo do not expressly teach wherein determining the display mode of the thumbnail corresponding to a picture as the third display mode in response to the size of the picture being greater than a size of a first preset picture box in both a length direction and a width direction.  
However, DaSilvaRamos teaches wherein determining a display mode of a thumbnail corresponding to a picture as a third display mode in response to a size of the picture being greater than a size of a first preset picture box in both a length direction and a width direction ([0028] As defined herein, the term “thumbnail” means an image that is a smaller representation of a larger visual object.  For example, referring to an image type visual object, a thumbnail is a smaller image representation  of a larger image, [0056] FIG. 8 illustrates exemplary sequences 800-1 and 800-2…any thumbnail that has a width of more than two blocks or a height of more than one block will not fit into the empty space in the second row of sequences 800-1 or 800-2.  In the example of FIG. 8, the next visual object having a 3x2 thumbnail size may also have a 2x1 or a 1x1 thumbnail size, the system may generate a thumbnail having a size of 2x1 for including in the available space of the second row of either one of sequences 800-1 or 800-2; this suggests the system determines display of a 2x1 thumbnail (wherein determining a display mode of a thumbnail) corresponding to an image (corresponding to a picture) that is generated as a smaller thumbnail with an aspect ratio that fits the empty space instead of the original 3x2 thumbnail (as a third display mode) in response to the 3x2 size thumbnail of the image (in response to a size of the picture) being greater than the 2 block width and 1 block height (being greater than in both a length direction and a width direction) of the empty space of the defined sequence display (a size of a first preset picture box)).
Because Sugimoto, in view of Angiulo, and DaSilvaRamos address the issue of processing and displaying thumbnails corresponding to pictures, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings wherein determining a display mode of a thumbnail corresponding to a picture as a third display mode in response to a size of the picture being greater than a size of a first preset picture box in both a length direction and a width direction as suggested by DaSilvaRamos into Sugimoto and Angiulo’s method, with a reasonable expectation of success, such that in response to the size of the thumbnail image of the image being larger than the width and length of an identified empty space of a defined sequence display of registered-image-list window, a smaller thumbnail size of the same aspect ratio as the empty space is generated to be displayed in the identified empty space as suggested by DaSilvaRamos to teach wherein determining the display mode of the thumbnail corresponding to a picture as the third display mode in response to the size of the picture being greater than a size of a first preset picture box in both a length direction and a width direction.  This modification would have been motivated by the desire to provide users with a richer viewing experience by allowing thumbnails to be displayed not constrained to a uniformed rectangular or square grid to be more visually appealing to users (DaSilvaRamos [0002]).

Regarding dependent 16, Sugimoto, in view of Angiulo, teach all the elements of claim 12.
Sugimoto and Angiulo do not expressly teach wherein determining the display mode of the preview picture corresponding to a picture as the third display mode in response to the size of the picture being greater than a size of a preview window in both a length direction and a width direction.  
However, DaSilvaRamos teaches wherein determining a display mode of a preview picture corresponding to a picture as a third display mode in response to a size of the picture being greater than a size of a preview window in both a length direction and a width direction ([0028] As defined herein, the term “thumbnail” means an image that is a smaller representation of a larger visual object.  For example, referring to an image type visual object, a thumbnail is a smaller image representation  of a larger image, [0056] FIG. 8 illustrates exemplary sequences 800-1 and 800-2…any thumbnail that has a width of more than two blocks or a height of more than one block will not fit into the empty space in the second row of sequences 800-1 or 800-2.  In the example of FIG. 8, the next visual object having a 3x2 thumbnail size may also have a 2x1 or a 1x1 thumbnail size, the system may generate a thumbnail having a size of 2x1 for including in the available space of the second row of either one of sequences 800-1 or 800-2; this suggests the system determines display of a 2x1 thumbnail (wherein determining a display mode of a preview picture) corresponding to an image (corresponding to a picture) that is generated as a smaller thumbnail with an aspect ratio that fits the empty space instead of the original 3x2 thumbnail (as a third display mode) in response to the 3x2 size thumbnail of the image (in response to a size of the picture) being greater than the 2 block width and 1 block height (being greater than in both a length direction and a width direction) of the empty space of the defined sequence display (a size of a preview window)).
Because Sugimoto, in view of Angiulo, and DaSilvaRamos address the issue of processing and displaying preview objects corresponding to images, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings wherein determining a display mode of a preview picture corresponding to a picture as a third display mode in response to a size of the picture being greater than a size of a preview window in both a length direction and a width direction as suggested by DaSilvaRamos into Sugimoto and Angiulo’s method, with a reasonable expectation of success, such that in response to the size of a preview thumbnail image of the image being larger than the width and length of an identified empty space of a defined sequence display of the Web page of added thumbnails, a smaller thumbnail size of the same aspect ratio as the empty space is generated to be displayed in the identified empty space as suggested by DaSilvaRamos to teach wherein determining the display mode of the preview picture corresponding to a picture as the third display mode in response to the size of the picture being greater than a size of a preview window in both a length direction and a width direction.  This modification would have been motivated by the desire to provide users with a richer viewing experience by allowing thumbnails to be displayed not constrained to a uniformed rectangular or square grid to be more visually appealing to users (DaSilvaRamos [0002]).

Response to Arguments
Applicant’s remarks filed 8/24/2022 on pages 7-12 traversing the rejections for claims 1-20 have been fully considered but they are not persuasive. 

Regarding the rejection of claim 1 made under 35 U.S.C. 102 as being anticipated by Sugimoto, Applicant alleges on pages 8-10 that Sugimoto fails to disclose “A method for displaying task pictures, comprising: obtaining an instruction of displaying a task list page, wherein the task list page includes a list of tasks and each task indicates a work to be performed by a user; obtaining a name for each task to be displayed and at least one thumbnail corresponding to each task from a server based on the instruction of displaying the task list page, wherein the at least one thumbnail is generated by the server based on at least one picture associated with each task; and 
displaying the name and the at least one thumbnail for each task at a display row corresponding to each task on the task list page.(Emphasis elements.)” as amended in claim 1 specifically Sugimoto’s FIG. 6 window 90 is not the claimed task list page, and the image name is not the claimed task name.  In detail, the window 90 is displayed on the client, so that the users may select the images constituting the Web page via this display interface, while the claimed task list page includes a list of tasks, each task being a work to be performed by the users, and the task name and task thumbnail are used to simply and intuitively reflect the task.  Therefore, independent claim 1 is allowable. 
	Examiner respectfully disagrees.
Sugimoto does disclose every element of the claimed “A method for displaying task pictures, comprising: obtaining an instruction of displaying a task list page, wherein the task list page includes a list of tasks and each task indicates a work to be performed by a user; obtaining a name for each task to be displayed and at least one thumbnail corresponding to each task from a server based on the instruction of displaying the task list page, wherein the at least one thumbnail is generated by the server based on at least one picture associated with each task; and displaying the name and the at least one thumbnail for each task at a display row corresponding to each task on the task list page.” as recited in claim 1.  According to applicant’s specifications page 4 lines 20-21 “the user may perform management affairs such as creating, querying and counting the tasks in the electronic device” but does not provide a clear definition of what “each task indicates a work to be performed by a user” is limited to be.  According to MPEP 2111, examiner is obliged to give terms or phrases their broadest interpretation definition awarded by one of ordinary skill in the art unless applicant has provided some indication of the definition of the claimed  terms or phrases.  Regarding Applicants emphasis elements, Sugimoto discloses a method for generating a Web page that includes receiving a user click of a registered-image list area 37 to then display a registered-image-list window 90 in the form of a list that includes a recorded-image-list area 91 (FIG. 6, [0104], [0106]-[0108])  “in order that the user of the client computer 1 may check the contents of these images” ([0107]) and thus is considered to anticipate “a method for displaying task pictures, comprising: obtaining an instruction of displaying a task list page, wherein the task list page includes a list of tasks and each task indicates a work to be performed by a user” because the list of images displayed on the recorded-images-list area 91 of the registered-image-list window 90 are each a task for a user to perform a check the content of the image.  Sugimoto discloses that within the recorded-image-list area 91 of the registered-image-list window 90, an image name is obtained for each registered image displayed as a thumbnail to be checked by the user of the client computer within the registered-image-list area 91 that is obtained from the database 3 of content management server 2 (FIG. 6, [0107]-[0109]) and thus is considered to anticipate “obtaining a name for each task to be displayed and at least one thumbnail corresponding to each task from a server”.  Sugimoto discloses that client computer 1 receives and displays registered-image-list window 90 with the registered-image-list area 91 including image name and a thumbnail image for each of the registered original image data to be checked by the user displayed in the form of a list in order that the user of the client computer 1 may check the contents of these images in the rows of Recorded-image-list area 91 of the registered-image-list window 90 as shown in FIG. 6 and thus is considered to anticipate “displaying the name and the at least one thumbnail for each task at a display row corresponding to each task on the task list page”.  Hence,  Sugimoto does disclose “A method for displaying task pictures, comprising: obtaining an instruction of displaying a task list page, wherein the task list page includes a list of tasks and each task indicates a work to be performed by a user; obtaining a name for each task to be displayed and at least one thumbnail corresponding to each task from a server based on the instruction of displaying the task list page, wherein the at least one thumbnail is generated by the server based on at least one picture associated with each task; and displaying the name and the at least one thumbnail for each task at a display row corresponding to each task on the task list page.” as recited in amended claim 1 and consequently the 35 U.S.C. 102 rejection of claim 1 is maintain as set forth in the rejection detailed above.

Regarding independent claims 3 and 17 made under 35 U.S.C. 102 as being anticipated by Sugimoto, Applicant alleges on pages 10-11 that these claims recite elements similar to those remarks made by the Applicant regarding amended claim 1 and thus allowable of at least reasons similar to those remarks made by the Applicant regarding amended claim 1.  Examiner respectfully disagrees.  Because Sugimoto is considered to anticipate claim 1 per the reasons Examiners set forth above, the rejections of independent claims 3 and 17.  Further, dependent claims 2, 4-7, 9-16 and 19-20 are also maintained as set forth in their rejections detailed above at least due to their dependence from claim 1, 3, or 17.

Regarding dependent claims 2, 4-16 and 18-20, Applicant alleges on page 11 that these are also allowable due to their dependence from claim 1, 3, or 17.  Examiner respectfully disagrees.  Because Sugimoto is considered to anticipate independent claims 1, 3 and 17 per the reasons Examiners set forth above, the rejections of dependent claims 2, 4-7, 9-16 and 19-20 are also maintained as set forth in their rejections detailed above at least in part due to their dependence from claim 1, 3, or 17.

Applicant’s remarks filed 8/24/2022 on pages 12-14 traversing the rejections for claims 8 and 15 made under 35 U.S.C. 103 have been fully considered but they are moot in view of the new ground of rejection made under 35 U.S.C. 103 over Sugimoto, in view of Angiulo and Zeng, as detailed in the rejections above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                          
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANG FU CHEN whose telephone number is (571)272-1393.  The examiner can normally be reached on M-F 9:00-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KC/Examiner, Art Unit 2143      

/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143